Order entered December 4, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-00685-CV

     ASSOCIATED AIR CENTER LP F/K/A A LANDMARK AVIATION CO.,
ASSOCIATED AIR CENTER INTERNATIONAL, INC.; DAE AVIATION HOLDINGS,
             INC. D/B/A DUBAI AEROSPACE, APPELLANTS

                                              V.

       TARY NETWORK, LTD.; CITADELLA INTERNATIONAL GROUP, LTD.,
                              APPELLEES

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-01620

                                          ORDER
       On November 1, 2013, we ordered court reporter Sheretta L. Martin to file, within thirty

days, the reporter’s record. To date, the record has not been filed. Accordingly, we ORDER

Sheretta L. Martin, Official Court Reporter, to file the record no later than December 16, 2013.

Because the record was originally due May 21, 2013, arrangements for a substitute reporter

must be made, if necessary, as no extensions will be granted absent exigent circumstances.   See

TEX. R. APP. P. 35.3(c).
       We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to (1) Sheretta L. Martin, (2) the Honorable Phyllis Lister Brown, Presiding Judge

of the 162nd Judicial District Court, and (3) the parties.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE